Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terada et al. (US 6,38,784 in IDS).
Regarding claim 1, Terada teaches a product comprising a ion exchange resin particles with a size of 100 µm or below (C7/L24-C8/L5). It is noted that how the product is intended to be used (flocculant)and how the product is formed (pulverizing) are not given patentable weight as Terada teaches what the product is (ion exchange particles of a specific size) and therefore anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winn et al. (US 3,497,069) in view of Terada et al. (US 6,38,784).
Regarding claim 2, Winn teaches a filter comprising alternating ion exchange resin layers wherein the ion exchange resin layers are formed from particles (C1/L66-C2/L70). 
Winn fails to teach the exact particle size of the ion exchange resin layer(s) being below 100 µm. Terada teaches a particles of ion exchange resin that form a filter have a size of 100 µm or below (C7/L24-C8/L5). While Winn is silent on the exact size of ion exchange resin particles, Terada teaches that known ion exchange resin particle sizing for treatment of water include particle size below 100µm as claimed. Therefore, it would have been obvious to provide known ion exchange particle sizes of below 100µm as the specific particle size in Winn in order to treat water with ion exchange resin particles with a reasonable expectation of success in doing so. 
Regarding claim 3, it is submitted that the effect claimed (content increase along flow path) does not specifically detail any new structure of the filter, but only discloses what would happen when water flows through the filter (compressing the filter layer or bed due to fluid flow). Winn teaches that the ion exchange particles are packed/formed in layers and would also have the capability achieving the claimed effect by compressing the particles via the fluid flow therethrough. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777